DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/22 has been entered.

Response to Amendment
The Amendments, filed on 06/10/22, have been received and made of record. In response to the most recent Office Action, dated 02/11/22, claims 1, 11 and 17 have been amended, and claim 21 has been newly added.

Response to Arguments
Applicant’s arguments, see submitted remarks pages 8-11, filed 06/10/22, with respect to the newly recited limitations and how the prior art references cited previously and the art cited in the Advisory Action does not reach on the newly recited limitations in claims 1, 11 and 17 have been fully considered and are persuasive. The prior art rejections have been withdrawn. 


Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests securing a photomask on a bottom surface of an electrostatic chuck such that the photomask is in direct contact with a first portion of the bottom surface of the electrostatic chuck and is spaced apart from a second portion of the bottom surface of the electrostatic chuck. Claims 2-10 depend upon claim 1 and therefore are also allowed.

Regarding claim 11, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests generating the magnetic field comprises: positioning a pair of magnetic elements below the photomask and spaced apart from the photomask to generate the magnetic field, wherein the pair of magnetic elements are on opposite sides of the photomask. Claims 12, 14-16 and 21 depend upon claim 11 and therefore are also allowed. 

Regarding claim 17, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the electrostatic chuck has a bottom surface, and when the electrostatic chuck holds the photomask, the bottom surface of the electrostatic chuck is in direct contact with the photomask and wherein a bottom surface of the first collecting plate is lower than the bottom surface of the electrostatic chuck. Claims 18-20 depend upon claim 17 and therefore are also allowed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang (EP 1777589 B1) teaches an immersion lithography apparatus and method. In figures 6 and 7 a method is shown wherein a non-contact cleaning process on a surface is performed by removing charged particles. The reference is silent in regards to using an electrostatic chuck. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        
/Scott Bauer/Primary Examiner, Art Unit 2839